Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 1 of 23




                                                             IN THE CIRCUIT COURT OF THE
                                                             1 1th JUDICIAL CIRCUIT IN AND FOR
                                                             MIAMI-DADE COUNTY, FLORIDA

                                                             GENERAL JURISDICTION DIVISION

                                                             CASE NO. 99-18208 CA 20

       ANA MARGARITA MARTINEZ,
                Plaintiff,

       vs.                                                   FINAL JUDGMENT

       THE REPUBLIC OF CUBA,
                 Defendant.
                                             /                  /r?Recorded                      </»


                                                                        mar 1 3 2C01
                                                                       Cteric OF Circuit
               I. INTRODUCTION                                    _/   & County Courts


               In February of 1992, the government of Cuba sent its agent, Pablo Roque, ¿’trained spy,

       to the shores of Guantanamo, claiming to be a high ranking defector from Cuba .

               After being debriefed at Guantanamo, Cuba, Roque came to Miami in March 1992 and

       began dating the plaintiff shortly thereafter.

               He met the plaintiff at a church sponsored function during May 1992. He began attending

       the same church as the plaintiff and she saw him regularly at religious services and church

       functions.

               Under orders from Cuba, Roque pursued the plaintiff and dated her for several years

       before marrying her.

               During that time, Roque, used his relationship to infiltrate the local exiled Cuban

       community in Miami.




                    Off. REC 8*.

                     I 9539PG2007

                                             nckwnAnd 4 ncomnn-7
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 2 of 23




                  The plaintiff was an unwilling pawn used by Roque to establish a creditable cover for his

       covert espionage activities on behalf of the Cuban Government.

                  This case is about the family he devastated and the woman he sexually battered, through

       his fraud, resulting in her having severe permanent psychological injuries.

                  This is a one count complaint alleging sexual battery based on fraud or fraudulent

       inducement. Because Roque did not have Ms. Martinez’s informed consent to having marital

       relations; under Florida law, Roque’s actions constituted a sexual battery and rape of Mrs.

       Martinez.

                  All along, Ms.Martinez was unaware that the man that she had fallen in love with was

       acting under orders from Cuba. She believed that Roque shared her anti-communist ideals. She

       believed that he was a brave man who by joining the pro-democracy organization, Brothers to the

        Rescue, shared her desire to assuage the treacherous plight of rafters fleeing the Communist

        island.

                  The Court finds that Roque acted within the scope of his employment when he sexually

       battered and wronged Mrs. Martinez. The Republic of Cuba, therefore, is not immune from the

       jurisdiction of this Court.

                  In every civil law suit there are two parts: liability and damages. A default judgement was

       entered against the Defendant, the Republic of Cuba and its agents - spies, who they are

        vicariously liable for.

                  The Court proceeded to hold a trial on damages on February 20 and 21, 2001.

                  II      FINDINGS OF FACT

                  At trial, Plaintiff, presented testimonial and documentary evidence in support of her claim.


                                                           2
                             OrT-’iC e<.

                              I 9539PG2008

                                                               4 ncononn-7                          D Z-» n      O
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 3 of 23




      Because Cuba has presented no defense, the Court will accept as true the plaintiffs

      uncontroverted factual allegations.

              Juan Pablo Roque swam to the U.S. Military base in Guantanamo, Cuba, during February

      1992 claiming to be a high ranking military defector from Cuba. Before ostensibly defecting to

      the United States, Roque was a Soviet-trained Cuban military officer.

              After being debriefed by U.S. officials in Guantanamo, Roque arrived in Miami during

      March 1992. He began attending the same church as Ms. Martinez. She saw him regularly at

      religious services and church events. They met formally at a church sponsored event during May

       1992 and began dating shortly thereafter.

              Acting on instructions from Cuba, Roque pursued Ms. Martinez and dated her for

      approximately three years before marrying her. During that time, Roque established himself as a

      presumed anti-Communist member of the Cuban exile community at Miami. The entire time, Ms.

       Martinez was unaware that Roque was using her as an unwitting pawn to legitimize his presence

      in Miami by establishing a credible cover for his covert espionage activities on behalf of the Cuban

      Government.

              Ms. Martinez was cautious in allowing Roque into her life and the lives of her children.

       She had been hurt by previous relationships and was careful about starting a new one. She was

      concerned about protecting her children and avoiding having them hurt. She had been married

       twice before and her children were from her second marriage.

              Aided by the cover provided by his relationship with Ms. Martinez, Roque infiltrated

       Miami-based organizations that have humanitarian missions directed toward Cuba or desire

      democracy for Cuba. He gained admission into exile organizations and even obtained the


                                                      3

                           OF." ®EC BK.

                            I9539PG2009

     D^MOcon/n                 onnn                                                              1~5         o «í on
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 4 of 23




       sponsorship of the Cuban American National Foundation in publishing a book lie wrote called

       “Desertor” (“The Deserter”). The book describes Roque’s life in Cuba and his military career.

              During 1994, Roque joined the “Hermanos al Rescate” or “Brothers to the Rescue”

       (“Brothers”) organization in Miami. As a former MIG fighter pilot with the rank of Major in the

       Cuban Air Force, Roque joined Brothers as one of its flyers. He flew on many scouting missions

       with the Brothers.

              Information regarding Roque and the Cuban Government’s activities comes from

       testimony at trial as well as over 1,400 pages of communiques of a Miami-based Cuban spy ring

       seized by the FBI in connection with its arrest of members of the spy network. The Court took

       judicial notice of this exhibit. These documents reveal Cuban agents spy tactics and techniques as

       well as their missions and activities. The once-secret reports confirm the existence of a Cuban

       spy ring known as “La Red Avispa” or “Wasp Network.” This covert organization received

       detailed instructions from their Cuban homeland, which controlled their every move. These

       individuals, including Roque had a mission to infiltrate this community.

              On February 22, 1996 Roque told Ms. Martinez that he was leaving on a business trip.

       That evening, he packed and left home at 3:00 a.m. on February 23, 1996. He abandoned Ms.

       Martinez and her children and they have never seen him again at home in the United States.

              Two day later, on Monday February 26th, Roque appeared on CNN being interviewed in

       Havana, Cuba. The CNN interview was the means by which Ms. Martinez discovered the

       whereabouts of her missing husband. In the interview, Roque returned to Cuba claiming he was

       disillusioned with life in the United States and alleging that the Brothers to the Rescue

       organization was actually a terrorist group.


                                                        4
                        Off. RíC BK.

                         I9539PG20I0

              ncQn/D««z>on-i n                                                                              a   «í m
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 5 of 23




             Ms. Martinez was emotionally distraught and devastated by the revelation. Betrayed and

      alone, she suffered the criticism of some members of the local Cuban-American community who

      doubted her sincerity or disbelief.

              Some members of the local community ostracized Mrs. Martinez, mistakenly suspecting

      that she might have known her husband was a Cuban spy. She allegedly was accused on some

      radio programs of conspiring with Roque. Oftentimes, she overheard comments like “that’s the

      wife of the spy.” It was difficult for Ms. Martinez to go anywhere without being recognized and,

      in some instances, vilified. For example, one of the relatives of the murdered “flyers” asked Ms.

      Martinez to leave a memorial service and told her that she was under suspicion and not welcomed

      at the service. This was devastating to Ms. Martinez because, apart from the personal pain and

      betrayal she experienced, she also grieved the loss of those four lives. Ms. Martinez had her

      marriage annulled on October 15, 1996 based on gross fraud. (Case No. 96-10154, Roque vs.

      Roque. Circuit Court of Dade County.)

              In 1998, the U.S. Attorney’s office in Miami indicted the fugitive Roque and others as part

      of a ring of Cuban spies operating here in South Florida, (U.S, v. Gerardo Hernandez, et al..

      (United States District Court, Southern District of Florida, Miami Division Case No. 98-721 CR

      LENARD.) According to the indictment, Roque’s mission had been to infiltrate the Brothers on

      behalf of the Cuban Directorate of Intelligence (The “DI”) as part of a network of Miami-based

      illegal officers and agents known as “La Red Avispa” (“The Wasp Network”).

              Carlos Cajaraville, a former Spy in the Cuban Directorate of Intelligence, testified at

      length about the extensive training in espionage techniques and psychological profiling and

      control that Cuban Spies, including Roque, receive prior to entering the United States. Mr.


                                                       5
                          i?T. «EC cK.

                           I 9539PG2011
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 6 of 23




       Cajaraville served 25 years in the Cuban intelligence and counterintelligence service. During that

       period, one of his duties was to train spies. Mr. Cajaraville testified that the extensive training

       allowed Roque to purse Ana Margarita Martinez as a necessary prey in his covert mission,

       without ever alerting her to his true identity. The training would allow Roque to exert a great

       deal of dominion and control over Ms. Martinez’s life.




               III. COMPENSATORY DAMAGES

               To support her claim for compensatory damages, Plaintiff presented the testimony of Dr.

       Eli Levy, a psychologist, who testified that Ms. Martinez has suffered great debilitating emotional

       trauma as a result of Roque’s actions. She required medical and psychological care and was left

       saddled with debts (not put into evidence) incurred by Roque while he was married to her. She

       will continue to require psychological therapy in the future and so will her children, for which she

       is financially responsible. Dr.Levy testified that Ms. Martinez’s damage and emotional scarring is

       irreparable and permanent.

               Dr. Levy testified that Ms. Martinez was extremely cautious in allowing Roque into her

       life and the lives of her children.

               That she was a good mother, she was extremely protective for her children and concerned

       for their well-being.

               That Ms. Martinez was totally unprepared for and unable to prevent, however, was the

       insidious and calculated manner in which Roque slithered into her life. They met at Church

       sponsored events. He was in a bible studies class with her where she attended weekly for several

       months before she began dating him. Roque’s cousin - whom she also met at the same Church,


                                                         6
                           Or'r'.?tCEM.

                               I9539PG20I2
              ncQn/D««z>on-i o                                a   nconnnn-7
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 7 of 23




       was and FBI agent and introduced them to each other.

               For all she could perceive, Roque was an upstanding and trustworthy member of our

       community. She could hardly imagine that he was under orders to use her as a pawn in a game of

       international espionage and sabotage.

               According to Dr. Levy, the impact on her and her children of having been in such danger

       and used in such a deliberate and calculated manner was severe and permanent. No economics

       was put before the court in terms of future medicals.

               This Court is especially offended that Cuba - a country that disregards human rights - has

       callously trampled the rights of one of our own citizens on our own soil in furtherance of a vile

       criminal conspiracy. Roque escaped back to Cuba and beyond the reach of our justice. If not for

       this lawsuit, Cuba too would escape accountability for sending Roque and others illegally to our

       country and intentionally harming one of our citizens.

               The trial record attests to the trauma and grief that the Plaintiff has experienced and the

       permanent emotional scarring that the Plaintiff will endure for the rest of her life. Especially

       troubling to this Court is Dr. Levy’s testimony that it is his belief that Ms. Martinez may gradually

        withdraw from society altogether and into a shell once her children reach maturity and leave the

        home. Dr. Levy stated that Ms. Martinez appeared to be a “survivor”, and that she “survived”

       to care for her children, but that in all other respects, she felt her life to be over. The court finds

       this evidence compelling and sufficient to justify an award for pain and suffering, which is

        included in the award.

               Congressman Peter Deutsch also testified. He stated that Cuba was a terrorist state and

       that what Roque did at the control and direction of the Republic of Cuba was an act of torture.


                                                           7
                             DFf. F.tC EK.

                              I9539PG20I3
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 8 of 23




             The plaintiff, through counsel, introduced the “Mortality Tables” which showed that Ms.

      Martinez has a life expectancy of approximately 41 years.

             IV. Conclusions of Law

             This Court entered a default against the Republic of Cuba on June 22,2000. Because this

      is a lawsuit against a foreign state, and a default has been entered, the claimant must establish her

      “claim or right to relief by evidence that is satisfactory to the Court.” 28 U.S.C. § 1608 (e). This

      case proceeded to trial on February 20, 2001.

              During the trial, the Plaintiff has presented thorough, competent, and extensive evidence,

      both testimonial and documentary, in support of her claim. This Court finds that the Plaintiff, Ana

      Margarita Martinez has been damaged by the actions of Juan Pablo Roque. This Court also finds

      that Roque was an agent of the Republic of Cuba acting within the scope of his employment, and

      that the defendant is responsible for Ms. Martinez’s damages.

              A. Jurisdiction

              This Court has jurisdiction over the subject matter of this cause pursuant to the terms of

      28 U.S.C. §§1330 and 1331 as Plaintiff’s claims are brought pursuant to the Foreign Sovereign

      Immunities Act of 1976 (“FSIA”), 28 U.S.C.A. §§ 1605. See generally. Patterson Zoehonais

      (U.K.) Ltd, vs.. Compania United Arros. S.A.U. 493 F. Supp. 621 (D.C.N.Y. 1980).

              Plaintiff served the Republic of Cuba with the Complaint through diplomatic channels, as

      required by law. Cuba elected not to defend the suit and asserted in a diplomatic note that the

      Courts in the United States have no jurisdiction over Cuba. That assertion is wrong. Cuba’s

      agent escaped back to Cuba and beyond the reach of our justice, but our laws make Cuba

      accountable for the civil wrongs he committed.


                                                        8
                       c*r. uC BK.

                        I9539PG20I1»

              ncQn/m««^on>i          a                       -i ncomnn7                                       o   «.í m
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 9 of 23




                 A Court has subject matter jurisdiction to hear a claim against a foreign state if the claim

         falls within one of the FSlA’s enumerated exceptions. See Saudi Arabia vs. Nelson. 507 U.S.

         349,355 (1993). There are two enumerated exceptions that apply in this case that confer

         jurisdiction in this Court.

                 The first exception exists under 28 U.S.C. § 1605 a (7), which provides:

                         (a)     A foreign state shall not be immune from the jurisdiction of courts of

                                 the United States or of the States in any case -




                         (7)     ... in which money damages are sought against a foreign state for personal

                  injury or death that was caused by an act of torture, extrajudicial killing, aircraft sabotage,

         hostage taking, or the provision of material support or resources (as defined in section 2339A of

         title 18) for such an act if such act or provision of material support is engaged in by an official.

         employee, or agent of such foreign state while acting within the scope of his or her office,

         employment, or agency, except that the court shall decline to hear a claim under this paragraph -

                                  (A)      if the foreign state was not designated as a state sponsor of
                  terrorism under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App.
                 2405(j) or section 620A of the Foreign Assistance of 1961 (>22 U.S.C. 2371) at the time
                 the act occurred, unless later so designated as a result of such act; and
                                  (B)      even if the foreign state is or was so designated, if -
                                  (i)      the act occurred in the foreign state against which the claim has
                          been brought and the claimant has not afforded the foreign state a reasonable
                          opportunity to arbitrate the claim in accordance with accepted international rules
                          of arbitration; or
                                  (ii) neither the claimant nor the victim was a national of the United States

                 (as that term is defined in section 101 (a)(22) of the Immigration and Nationality Act)

                 when the act upon which the claim is based occurred.



                                                            9
                          Gff.RtCBK.

                           I9539PG20I5

     □                                 c                        4 ncononnv                                          n   m
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 10 of 23




               Pursuant to the above, a foreign state is not immune from the jurisdiction of this Court if

        an American is tortured by the agent of a foreign state acting within the scope of his employment.

        In respect to that, this Court finds based on the testimony of Congressman Deutsch that Ms.

        Martinez was the victim of a torture intentionally inflicted upon her by an agent of the Cuban

        Government acting within the scope of his employment.

               Cuba is designated to be a state sponsor of terrorism under the terms and provisions of

        56(j) of the Export Administration Act of 1970, 50 U.S.C. § 2405 (g) of the Foreign Assistence

        Act of 1961,22 U.S.C. § 2371. Ms. Martinez is an American Citizen, and the wrongs against her

        occurred in this country.

               Roque and the Cuban Government knew or should have known that Ms. Martinez would

        ultimately suffer great anguish and emotional distress from having been used and abused in such a

        calculated manner. Nevertheless, they used her for their twisted purpose and thereby intentionally

        inflicted the severe mental pain and suffering that she endured and will continue to experience.

               This Court finds that Cuba is not immune from jurisdiction and therefore liable to Ms.

        Martinez to 28 U.S.C. § 1605 a (7) as a victim of a systematic and intentional torture inflicted

        upon her while under the control of an agent of the Cuban Government acting within the scope of

        his employment. This Court finds that act of “torture” to fall within the meaning given that term

        in section 3 of the Torture Victim Protection Act of 1991.

               This Court finds that Juan Pablo Roque injured Ms. Martinez while in the course of

        providing material support or resources to the Cuban Government.

               The second exception to sovereign immunity exists if a foreign state commits certain

        tortious acts within the United States. In that respect, 28 U.S.C. § 1605 a (5) provides:


                              Off. 8£C 9K.               10

                               I9539PG20I6
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 11 of 23




               (a)     A foreign state shall not be immune from the jurisdiction of courts of the United
                       States or of the States in any case --

               (5)... in which money damages are sought against a foreign state for personal injury or
               death, or damage to or loss or property, occurring in the United States and caused by the
               tortuous act or omission of that foreign state or of any official or employee of that foreign
               state while acting within the scope of his office or employment; except this paragraph shall
               not apply to -
                        (A) and claim based upon the exercise or performance or the failure to exercise or
                perform a discretionary function regardless of whether the discretion be abused, or
                        (B) any claim arising out of malicious prosecution, abuse of process, libel, slander,
                misrepresentation, deceit, or interference with contract rights;

               This is a Sexual Battery under our law qualifies to remove a foreign state’s claim to

               immunity from suit in the U.S. This is one such tortuous act that court finds that Cuba is

               not immune from jurisdiction and is liable to Ms. Martinez pursuant to 28 U.S.C. § 1605 a

               (5).

                       Although Ms. Martinez was obviously deceived here, the tortious act for which

        Cuba is vicariously liable is not the deceit itself, but the battery committed by Roque. The tort of

        battery arises from the lack of consent to a touching given to the torfeasor by the tort victim.

        Pursuant to Florida Law, Ms. Martinez’s consent at the time to having sexual relations with

        Roque is invalid and, therefore, Roque’s actions constitute a battery. It is on this basis that the

        Appellate Court in Hogan v, Tavzel, 660 So.2d 350 (Fla 5,h DC A 1995) reversed the decision of

        the trial Court and allowed Carolyn Hogan to pursue a claim of battery against her former

        husband. See also, Wheeland vs. Wheeland, Case No. 93-9072, (Dade County Circuit Court).

        Roque’s deceit and misrepresentation in pursuing Ms. Martinez may also amount to other torts,

        but these are not separately actionable against Cuba under 28 U.S.C.§ 1605 a (5).

               Congress has declared that the Cuban government threatens international peace and



                                                          II
                                           Ü.T5.£CEf.

                                            I9539PG2017

      d^Izí ncon/r>««^nnd ~r                                   d ncononm                                       d d
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 12 of 23




       security by engaging in acts of armed subversion and terrorism such as the training and supplying

       of groups dedicated to international violence. See generallv.Foreign Assistance Act of 1961, 22

       U.S.C. §2151. Congressman Peter Deutsch, testified at length about his role in enacting

       legislation aimed at continuing this nation’s strong stance against terrorist acts against our

       citizens. He testified that he believes Ana Margarita Martinez to be the victim of a terrorist act, as

       well as an act of torture. Congressman Deutsch testified about Cuba’s deplorable human rights

       record and that Cuba is designated to be a state sponsor of terrorism under the terms and

       provisions of 56 (j) of the Export Administration Act of 1979, 50 U.S.C. § 2405 (g) of the

       Foreign Assistance Act of 1961, 22 U.S.C. § 2371.

               This action is for damages in excess of this Court’s minimum jurisdictional limits of Fifteen

       Thousand Dollars and 00/100 ($15,000.00), exclusive of costs and interest.

               B. Vicarious Liability of the Republic of Cuba

               Cuba controlled Roque’s every move and every significant action taken by Roque from

       February 1992, when he arrived in South Florida, through February 1996, when he was retrieved

       by Cuba. He was under the direction and control of the Republic of Cuba at all times.

               In furtherance of his mission, Roque pursued, dated and married Ms. Martinez and

       consummated that marriage. Accordingly, Roque was an agent and employee of the government

       of Cuba and was acting within the scope of his employment and in furtherance of the aims and

       objectives of Cuba when he wronged Ms. Martinez. See Archer v. Trans/American Servs.. Ltd..

        834 F.2d 1570, 1573 (1 l,hCir. 1988); Restatement (Second) of Agency § 1 (1958) (defining

       agency relationship).

               The claim of vicarious liability was bolstered by the testimony of Carlos Cajaraville, an


                                                         12
                                                         C" -EC EM.

                                                          I 9539PG20I 8

                                             nrMJinnn-i 4                                           I-)z> rt    4 O xsi oo
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 13 of 23




       expert in Cuba Counterintelligence and former Cuban Counterintelligence Official. Mr.

       Cajaraville detailed how the Cuban government orchestrates absolutely every aspect of a spy’s

       daily life.

                A telling and troubling example of the degree of control the Cuban Government exerted

       over Roque’s life is contained within the text of a communication between Roque’s handler (code

       name “A-4") and the Cuban Government. Roque met with the handler at the McDonald’s

       Restaurant on US-1 and 32nd Avenue on December 1994 - months before he was scheduled to

       marry Ms. Martinez. Roque (code name “German”) requested to return to Cuba before his

       forthcoming wedding. Relevant text from the handler’s communique follows:

                “He says he wants to leave before the wedding (March), one way or another,
                because he can not do that to Amelita. He doesn’t even want to talk to her because
                he doesn’t know what he’s going to tell her. He insisted that he wants to go, one
                way or another.”

                It appears that Roque may have had personal misgivings about moving forward with the

       sham marriage. Evidently, he was worried about upsetting a paramour, Amelita, back in Cuba by

       marrying another woman here in Miami. Nevertheless, he was ordered to stay in Miami and

       proceed with his mission as instructed.

                C. An Act of Terrorism

                The Cuban Government has followed a systematic practice of waging a war of terrorism

        against citizens of the United States. Congressman Peter Deutsch testified during trial that the

       U.S. Congress has condemned the actions of the Cuban Government in shooting down the

       defenseless planes of Brothers to the Rescue:1


                       22 U.S.C. § 6046. Condemnation of Cuban attack on American aircraft
                (a)    Findings

                                                        13
                                                               C” -'EC EK.

                                                                I9539PG20I9
               ncon/n             nnd n     r'rMjinnnd d ncononnv                                    n     do   on
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 14 of 23




               Congressman Deutsch also testified that the U.S. Government has steadfastly supported

       the effort of the Cuban people to obtain freedom from the totalitarian stranglehold of Castro’s

        regime:’



               The Congress makes the following findings:
               (1)   Brothers to the Rescue is a Miami-based humanitarian organization engaged in
                     searching for and aiding Cuban refugees in the Straits of Florida, and was engaged
                     in such a mission on Saturday, February 24, 1996.

               (3)    Statements by the Cuban Government that Brothers to the Rescue has engaged in
                      covert operations, bombing campaigns, and commando operations against the
                      Government of Cuba have no basis in fact.

               (10)   The response chosen by Fidel Castro, the use of lethal force, was completely
                      inappropriate to the situation presented to the Cuban Government, making such
                      actions a blatant and barbaric violation of international law and tantamount to
                      cold-blooded murder.

               (14)   This premeditated act took place after a week-long wave of repression by the
                      Cuban Government against Concilio Cubano, an umbrella organization of human
                      rights activists, dissidents, independent economists, and independent journalists,
                      among others.
               (b)    Statements by Congress
               (1)    The Congress strongly condemns the act of terrorism by the Castro regime in
                      shooting down the Brothers to the Rescue aircraft on February 24, 1996.


               2      22 U.S.C. 6001. Cuban Democracy Act of 1992
               The Congress makes the following findings:

               (1)    The government of Fidel Castro has demonstrated consistent disregard for
                      internationally accepted standards of human rights and for democratic values...
               (2)    The Cuban people have demonstrated their yearning for freedom and their
                      increasing opposition to the Castro government by risking their lives in organizing
                      independent, democratic activities on the island and by undertaking hazardous
                      flights for freedom to the United States and other countries.
               (3)    The Castro government maintains a miiitar-dominated economy that has decreased
                      the well being of the Cuban people in order to enable the government to engage in
                      military interventions and subversive activities throughout the world and,
                      especially, in the Western Hemisphere. These have included involvement in
                      narcotics trafficking and support for the FMLN guerrillas in El Salvador.

                                                       14


                                                                I9539PG2020

                               onon        rrM44nnn-i 4 nconnnn-7                                r>         4 a   on
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 15 of 23




               The U.S. Government considers the Cuban Government to be a state sponsor of terrorism

        and a threat to this country and international peace:3



               (4)     There is no sign that the Castro regime is prepared to make any significant
                       concessions to democracy or to undertake any form of democratic opening.
                       Efforts to suppress dissent through intimidation, imprisonment, and exile have
                       accelerated since the political changes that have occurred in the former Soviet
                       Union and Eastern Europe.


                       22 U.S.C. § 6022. Cuban Liberty and Democratic Solidarity (LIBERTAD)
        Act of 1996
                The purposes of this chapter are —

                (3) to provide for the continued national security of the United States in the face of
        continuing threats from the Castro government of terrorism, theft of property from United States
        nationals by the Castro government, and the political manipulation by the Castro government of
        the desire of Cubans to escape that results in mass migration to the United States;
                22 U.S.C. § 6021. Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of
        1996
                The Congress makes the following findings:

                (8) The consistent policy of the United States towards Cuban since the beginning of the
        Castro regime, carried out by both Democratic and Republican administrations, has sought to
        keep faith with the people of Cuba, and has been effective in sanctioning the totalitarian Castro
        regime.
                (9) The United States has shown a deep commitment, and considers it a moral obligations,
        to promote and protect human rights and fundamental freedom as expressed in the Charter of the
        United Nations and in the Universal Declaration of Human Rights.

                (14)   The Castro government threatens international peace and security by engaging in
                       acts of armed subversion and terrorism such as the training and supplying of
                       groups dedicated to international violence.
                (15)   The Castro government has utilized from its inception and continues to utilize
                       torture in various forms (including by psychiatry), as well as execution, exile,
                       confiscation, political imprisonment, and other forms of terror and repression, as
                       mean of retaining power.

                (28)   For the past 36 years, the Cuban Government has posed and continues to pose a
                       national security threat to the United States.

                                                         15
                                                                 er. -'iC ci.

                                                                  ¡9539PG202I

      D~~ixd ncon/m              nnnd         ncMJionnd d nconnnn-7                                n        d c   on
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 16 of 23




               Congressman Deutsch also testified that he believes Ana Martinez to be the victim of a

       terrorist and torturous act.

               This Court finds that as the unwitting victim in a plot among terrorists that was targeted,

       used, and injured in furtherance of acts of international terrorism, Ms. Martinez herself is the

       victim of a terrorist act.

               The Plaintiff has a substantive cause of action under a 1996 statute entitled Civil Liability

       for Acts of State Sponsored Terrorism, Pub.L. 104-208, div. A, title I, Sec. 101 (c)(title V, Sec.

       589), Sept. 30, 1996, 110 Stat. 3009-121,3009-172 (“Civil Liability Act’’). This law was

       codified as a note to 28 U.S.C. § 1605 a (5):

                       (a) an (sic) official, employee, or agent of a foreign state designated as a state

       sponsor of terrorism designated (sic) under section 60) of the Export Administration Act of 1979

       (50 App. U.S.C. § 24O5(j) while acting within the scope of his or her office, employment, or

       agency shall be liable to a United Sates national or the national’s legal representative for personal

       injury or death caused by acts of that official, employee, or agent for which the courts of the

       United States may maintain jurisdiction under section 1605(a)(7) of title 28, United States Code,

       for money damages which may include economic damages, pain, and suffering, and punitive

       damages if the acts were among those described in section 1605(a)(7).

               The Civil Liability Act makes an agent of a terrorist state liable to American Citizens

       wronged by the agent in the manner described in section 1606(a)(7) of title 28, United States

       Code. The terrorist state employing the agent is also liable under the theory of respondent




                                                         16
                                                                 C-'. i£C OK.
                                                                  I9539PG2022



                ncon/n,,,,„omo                ncM-unnnd         a nconnnr\-7                                   a c
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 17 of 23




        superior.

                   D. Cuba is Liable Under 28 U.S.C. § 1605 a (7) for the Intentional Torture of Ms.

         Martinez

                   This Court finds that Ms. Martinez was the victim of a cruel and heinous “torture”

         fraudulently induced and intentionally inflicted upon her by an agent of the Cuban Government

         acting within the scope of his employment. Ms. Martinez has endured severe mental pain and

         suffering resulting from the sham relationship and marriage pursued by Roque in the course of

         establishing his cover as a spy in our community under Cuba’s direction. Her two young children

         have also been damaged, and this damage intensifies Ms. Martinez’s own pain, suffering and

         regret.

                   This court finds that Roque and the Cuban Government necessarily knew or should have

         know that Ms. Martinez would ultimately suffer great anguish and emotional distress from having

         been used and abused in such a despicable manner. They nevertheless exploited her for their

         twisted purpose and thereby intentionally inflicted the severe mental pain and suffering that she

         endured and will continue to experience as a result of this for the next 4 1 years.

                   That Ms. Martinez was unware of her plight at the time it was occurring does not

         minimize the severity of the transgression against her or the damage wrought from it. The

         drugged victim of a “date rape” may not be aware of her plight at the time it occurs, but the

          aftermath - when she subsequently discovers the act - is no less severe and the crime perpetrated

          against her no less a violation.

                   This Court finds that Cuba is not immune from jurisdiction and is liable to Ms. Martinez

         pursuant to 28 U.S.C. § 1605 a (7) because she is a victim of a systematic and intentional torture


                                                           17
                                                                    ?•'. ?:C c«.

                                                                     I9539PG2023

      C3 z>    a c\ c. o   /n      o r\ o o    oiZKi-wnnnd a nconnnn-7                                        A “7 zx£ oo
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 18 of 23




      inflicted upon her while under the physical control of an agent of the Cuban Government acting

      within the scope of his employment.

                E. Cuba is Liable Under 28 U.S.C. § 1605 a (5) for the Sexual Battery

                of Ms. Martinez

                This court finds that pursuant to Florida law, sexual intercourse between Roque and

       Martinez was not consensual. Her dignity and person were callously and intentionally violated by

       Roque.

                One must give knowing consent to sexual intercourse, and by operation of law, consent is

       vitiated if it is procured by fraud or concealment. See Hogan v. Tavzel. 660 So.2d 350 (Fla. App.

       5 Dist. 1995), Wheel and vs. Wheeland, (Case No. 93-9072, Dade County Circuit Court, 1993.)

                Similarly, Ms. Martinez’s consent to having sexual relations with Roque was given

       without her knowledge that Roque was using her to establish cover for his mission on behalf of

       Cuba. Accordingly, Martinez’s consent is the equivalent of no consent and Roque’s actions

       constitute a battery, a sexual battery.

                Other authorities also conclude that a cause of action in battery will lie, and consent will

       be ineffective, if the consenting person was mistaken about the nature and quality of the invasion

       intended. See, Prosser and Keeton, n. 105, S 18 at 119-20; 1986 U.Il.L.Rev. 779 Paul Murray &

       Brenda J. Winslett, “The Constitutional Right to Privacy and Emerging Tort Liability for Deceit in

       Interpersonal Relationship.”

                Under 28 U.S.C. § 1605 (a) (5) subject matter jurisdiction is established when three

       elements are satisfied:

                1.     personal injury was caused by the tortious act or of any employee of that


                                                          18
                                                                CFF. ?ÍC BK.

                                                                 I9539PG202U
                                                                dnconnnn-z                            r>««« -to «inn
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 19 of 23




                      foreign state while acting within the scope of his employment;

              2.      the act occurred in the United States; and

              3.      the claim does not arise out of malicious prosecution, abuse of process,

                      libel, slander, misrepresentation, deceit, or interference with contract rights.

              The requirements of 1605(a)(5) have been met in this case, and the Court has subject

       matter jurisdiction over this action:

               1.     Ms. Martinez was deceived by Roque as to his motives for dating and marrying

                      her, and her consent to date, marry, and have intimate physical relations with him

                      was fraudulently procured. Because he deceived her and did not have Martinez’s

                      informed consent, under Florida law Roque’s actions were a sexual battery and

                       rape of Martinez. Hogan v. Tavzel, 660 So.2d 350 (Fla. 5,h DCA 1995)

                       Wheeland. supra. In establishing a cover for his clandestine mission, Roque was

                       acting within the scope of his employment as a covert agent for the Cuban

                       Government;

               2.      Roque’s sexual battery and rape of Martinez occurred in the United States; and

               3.      Although Martinez’s consent was procured through misrepresentation, fraud, and

                       deceit, the tortious act for which Cuba is vicariously liable is not the deceit itself

                       but the sexual battery committed by Roque as part of his clandestine mission to

                       establish a credible cover in order to infiltrate a Miami-based Cuban Government

                       organization.

               This Court finds that Roque’s deception at the direction of his employer nullifies any

        consent given by Martinez to having sexual relations with Roque. Ms. Martinez did not give


                                                          19
                                                               o". s-c en.
                                                                ¡9539PG2025
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 20 of 23




        knowing consent to sexual intercourse with a Cuban spy. Ms. Martinez was unaware.

               There is no question that the damage and injury caused by Roque on behalf of Cuba

        damaged not only Ms. Martinez, but her two young children as well. Ms. Martinez’s daughter,

        Sasha, testified how Roque became a father figure to her and how deeply she was hurt and how

        her relationship with her mother was damaged by Roque’s abandonment.

               The Court can hardly fathom how dreadful the suffering must be for a mother who has

        witnessed harm caused to her children in such a cruel manner. As Dr. Levy testified, this

        magnifies and intensifies Ms. Martinez’s own pain, suffering and regret. In its award, however,

        the Court has not included the damage caused to the children, as they are not parties to this suit.

               At the conclusion of the trial, the Plaintiff moved this Court to consider the issue of

        sanctions and punitive damages against the Defendant. This Court finds that there is ample

        evidence presented regarding the intentional, outrageous, and egregious nature of the Defendant’s

        conduct with respect to the Plaintiff. Although the Civil Liability Act provides that punitive

        damages can be awarded against the agent of the terrorist state, 28 U.S.C. § 1606 (1976)

        prohibits a Court from awarding punitive damages against a foreign state:

                As to any claim for relief with respect to which a foreign state is not entitled to immunity

        under section 1605 or 1607 of this chapter, the foreign state shall be liable in the same manner and

        to the same extent as a private individual under like circumstances; but a foreign state except for

        an agency or instrumentality thereof shall not be liable for punitive damages; if, however, in any

        case wherein death was caused, the law of the place where the action or omission occurred

        provides, or has been construed to provide, for damages only punitive in nature, the foreign state

        shall be liable for actual or compensatory damages measured by the pecuniary injuries resulting


                                                         20
                                                          9'r.íícen.
                                                           ¡9539PG2026

                                                              4 nconnnn-7                          r~in00
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 21 of 23




       from such death which were incurred by the persons for whose benefit the action was brought.

              Although this Court finds the conduct of the Cuban Government repugnant and

       contemptible and reprehensible and worthy of punitive measures, in the amount of $20 million

       dollars, the Court is constrained from awarding said punitive damages. Accordingly, no punitive

       damages may be awarded in this Judgment. See 28 U.S.C. § 1606 (1976).

               Accordingly, the Court issues this Final Judgment as to Liability by the Defendant and

       Compensatory Damages are awarded against it in favor of the Plaintiff. This Court retains

       jurisdiction over the parties, however, for further proceedings on the issues of sanctions that it

       may consider awarding if available under the law against the Defendant.

               The award of this Court can restore neither Ms. Martinez’s peace of mind nor the

       inviolability of her family. This Court cannot prevent Cuba and other terrorist nations from

       clandestinely infiltrating our society and cavalierly disregarding the right of our citizens. This

       Court can, however, give Cuba pause to consider the cost of having our citizens used and abused

       and holding them accountable in our Courts for their wrongful acts. With hope, in the future that

       cost will weigh heavily in the conscience of those responsible for this unconscionable act.

               The Court is mindful of the recent trial before U.S. District Judge James Lawrence King in

       the cases involving three horrific deaths. These cases resulted in awards of approximately 16

       million dollars per decedent for compensatory damages.4

               The Court is also mindful that other courts have awarded compensatory damages to

       individuals who were fraudulantly induced to engage in sexual relations. See Hollingsworth v. The



              4Alejandre, et al. vs. Republic of Cuba, et al., Case No. 96-10126-CIV- KING (United
       States District Court, Southern District of Florida, December 17, 1997).

                                                        21



                                                             I9539PG2027
               ncon/n           ono-7        PtM4innn<i 4 ncomnn7                                    n      nd   no
Case 1:20-cv-24328-MGC Document 1-1 Entered on FLSD Docket 10/21/2020 Page 22 of 23




      Phone Doctor, Inc., 1989 WL 527357 (Pinellas County Circuit Court, 1989) (plaintiff awarded

      $350,000 compensatory damages for sexual battery); Wheeland v. Wheeland, supra, (plaintiff

       who was infected with HIV by defendant who fraudulently concealed her HIV status was

       awarded 8 million dollars in compensatory damages).

               The Court notes that punitive damages were also awarded in Hollingsworth and

       Wheeland; however, due to the prohibition against the award of punitive damages expressed in 28

       U.S.C. § 1606, the Court may not rely on the punitive awards in those cases as a basis for

       affording relief in this case.

               Albeit repetitive, the Court is outraged by the defendant Cuba’s conduct and would have

       awarded 20 million in punitive damages if it could.

               After careful review of the record, and the Court being otherwise fully advised, it is

               ORDERED AND ADJUDGED that judgment is hereby granted on behalf of Plaintiff, Ana

       Margarita Martinez and against the Defendant, the Republic of Cuba for compensatory damages

       of $ 175,000.00 per year for 41 years for a total of $7,175,000.00 for which sum execution may

       issue forthwith against the Defendant, the Republic of Cuba and against any of their assets

       wherever situated. The Court will retain jurisdiction to enforce this judgment or any matters

       pertaining thereto.




       cc:     Republic of Cuba
               Scotl W. Leeds, Esq.
               Fernando J. Zulueta, Esq.




                                                           I 9539PG2028
              -i ncon/D            onoo      rcM-wonn-i a c\a'>CY~>r\r\~7                                OO   OO
Case 1:20-cv-24328-MGC     Document 1-1
      Duurv i J7ua;?/i“ciyez.uz.o       Entered on
                                    uriwzuui        FLSD Docket 10/21/2020 Page
                                                 ij7uoi7z.uu/              i-oye23 of 23
                                                                                 Z.Z. ui   Z.Z.
